Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151886                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151886
                                                                    COA: 324341
                                                                    Jackson CC: 14-004196-FC
  RODNEY JAMAR MCKEE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 12, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
           d1028
                                                                               Clerk